DETAILED ACTION

	This communication is in response to the application filed 9/29/2020. Claims 1-50 were cancelled. Claims 51-70 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 51, 62-63 and 70 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3 and 11 of U.S. Patent No. 10/824667. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations in the current application are broader especially, claim 51 does not include the identical claim limitations including receiving, the amount of metadata created, however, a captured visual asset would have been received/accessible for determining a location associated with the visual asset and that the limitation “number of times” can be interpreted as “amount of metadata”. The methods are similar in recommending media assets based on objects captured in visual assets. 
Current application: 17/036,343
10/824,667
51, 63,
(New) A method comprising:

identifying a visual asset captured by an electronic mobile device;

determining a geographical location associated with the captured visual asset;






















determining a number of times a user of the electronic mobile device has previously visited the geographical location within a predetermined time period;

























determining based on the number of times the user of the electronic mobile device has
previously visited the geographic location in the predetermined time period whether to display, on the electronic mobile device, a recommendation for a corresponding media asset; and








in response to determining to display the recommendation for the corresponding media asset:

identifying an object from the visual asset captured by the electronic mobile device,



objects captured in visual assets, the method comprising:

receiving a visual asset captured by a user device;



determining a location associated with the visual asset;


determining a location score for the location based on one
or more of: a user travel score associated with the location determined by:

retrieving a plurality of locations that the user has visited;
calculating, for the plurality of locations, a plurality of distances each distance between the user's home location and the respective location that the user has visited;

determining, based on the plurality of distances, a user travel radius;

calculating a travel distance between the user's home location and the location associated with the visual asset;

comparing the user travel radius with the travel
distance; and



a user travel frequency score associated with the location
determined by:

determining a number of times the user has visited the location during the current time period;






determining whether the number of times the user
has visited the location during the current time
period exceeds a number of times the user has
visited the location during a previous time period,
by a first given amount; and

in response to determining that the number of times
the user has visited the location during the current
time period exceeds the number of times the user
has visited the location during the previous time
period, by the first given amount, 

calculating the user travel frequency score for the location based on a difference value by which the number of
times the user visited the location for the current
time period exceeded the number of times the user
visited the location for the previous time period;

a popularity score associated with the location determined
by: calculating an amount of metadata created in association
with the location for the current time period;

determining whether the amount of metadata created in association with the location for the current time period exceeds an amount of metadata created in association with the location for the previous time period by a second given amount; and
in response to determining that the amount of metadata created in association with the location for the current time period exceeds the amount of metadata created in associated with the location for the previous time period by the second given amount, calculating the popularity score for the location
based on a popularity value by which the amount of metadata created in association with the location for the current time period exceeds the amount of metadata created in association with the location for the previous time period;
determining whether the location score exceeds a thresh
old; and

in response to determining the location score exceeds the
threshold: 



detecting an object within the visual asset; and




with the captured visual asset comprises:

retrieving, from metadata associated with the visual asset, first set of Global Positioning
System (GPS) coordinates for the object in the visual asset;

retrieving from a media asset source, second set of Global Positioning System (GPS)
coordinates of the object;

comparing the first set of GPS coordinate with the second set of GPS coordinates; and


determining a match if the first set of GPS coordinate are within a threshold distance of the
second set of GPS coordinates.
3. The method of claim 1, wherein determining the location associated with the visual asset comprises:


retrieving, from metadata associated with the visual asset,
Global Positioning System (GPS) coordinates for the
visual asset;





comparing the GPS coordinates of the visual asset with a
plurality of sets of GPS coordinates, wherein each set
of GPS coordinates of the plurality of sets of coordinates
is associated with a location;

determining, based comparing the GPS coordinates of the
visual asset with the plurality of sets of GPS coordinates, whether the GPS coordinates of the visual asset match a set of the plurality of sets of the GPS coordinates; and

in response to a determination that the GPS coordinates of
the visual asset match the set of the plurality of sets of
the GPS coordinates, retrieving a location identifier
associated with the set of the plurality of sets of the
GPS coordinates.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-56, 62, 64 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer (US 20120215602)  in view of Ngo (US 20150094083).
As per claims 51, 63, Ramer teaches 
identifying a visual asset captured by an electronic mobile device; determining a geographical location associated with the captured visual asset (para. 115: The mobile communication facility may facilitate the collection of data from data sources, photographic entry using cellular phone-camera; para. 210, 984: captured review data may be associated with any URL, set of URLs, or provided meta-data displayed to the mobile communication facility user. Converted text based data and associated URL(s) or meta-data may be made available to search applications on the mobile communication facility, server, or wireless platform; para. 998, 1486, 1507: captured visual asset); 
determining a number of times a user of the electronic mobile device has previously visited the geographical location within a predetermined time period (para. 6: mobile profile data relating to a user of a mobile communication facility (the user's "mobile profile") may be merged, aggregated, combined, and/or analyzed and joined with other of the user's personal and behavioral data, including but not limited to the user's activities and usage of "offline," or non-internet based transactions, commercial behaviors and interactions (e.g., offline catalog purchases, visits and/or purchases made to a brick-and-mortar, physical store location); para. 172, 212: gain information pertaining to the user's location, time of day, likes and dislikes ( e.g. through interpretation of other transactions [e.g., phone activity or web activity] related to the mobile communication facility). The location may be Harvard Square in Cambridge, Mass. The time may be 6:30 p.m.; para. 260, 273: if the user is far from home and work, then the user may receive results that are pertinent to travel in the location where the user is located, such as hotel, car rental, and restaurant information; para. 378: a person traveling on an interstate highway may wish to find a restaurant at an upcoming exit. A wireless platform 100 may be able to record the location of a mobile communication facility, present exclusively or in priority, those restaurants that are along the route on which the user is traveling; para. 401: frequent travelers – thus, a number of times a user had travelled to a location; para. 504 advertisements and may be stored locally on the mobile communication facility and periodically updated according to the time of day and/or changes in location of the mobile communication facility; para. 974, 1063, 1208: the profiles themselves and the criteria and thresholds for inclusion may be configurable; para.1250, 1747: profiling may be performed using other objects in the integrated advertising system, … mobile communication facilities (user locations) may exhibit general tendencies or patterns that may be added into a targeting model; para. 1457, 1680-1682: advertisements may be targeted to users based on their current location or previous location patterns; para. 1895-1896: user's profile may be based on a location or plurality of locations at which the user was present during the use of non-mobile communication facility digital devices. The location may be a previous location; a current location; coordinates of a mobile communication facility; location determined by GPS, triangulation, Wi-Fi triangulation, and the like; location determined by a user entering a region, a state, a city, or the like; para. 1908: publishers, in association with the Ad Exchange, may forecast the number of ad impressions that may occur during a particular period of time such as a day or a month on a specific web page. The Ad exchange may automatically optimize a publisher's revenue yield per ad impression according to predefined criteria, and/or real time analysis of the behavior of a mobile communication facility user or plurality of users. Thus, a user’s information/profile can be aggregated, analyzed and reported in number to show the user’s interests in certain aspects, e.g., location patterns/times a user visited a restaurant); 
determining based on the number of times the user of the electronic mobile device has previously visited the geographic location whether to display, on the electronic mobile device, a recommendation for a corresponding media asset (para. 188: a recommendation system may use information from a user's profile to make predictions regarding other information/products that might interest the user. Data used in the recommendation system may be obtained through the use of explicit and implicit data collection; para. 210: A locator facility 110 may, for example, be used to locate the geographic location of a wireless device through the use of geographically-tagged personally identifiable data or personally identifiable data; para. 955, 1678-1680); 
and in response to determining to display the recommendation for the corresponding media asset: identifying an object from the visual asset captured by the electronic mobile device, and displaying the recommendation for a media asset that corresponds to the object from the visual asset captured by the electronic mobile device (para. 18: mobile profile data relating to a user of a mobile communication facility may be merged, aggregated, combined, and/or analyzed and joined with other of the user's personal and behavioral data, including but not limited to the user's computer-based Internet usage (i.e., Internet usage other than mobile communication facility access and usage of the Internet); para. 1693: advertisements may be targeted based on user profiles, in-game context, or keywords).   
Ramer seems not explicitly disclose a predetermined time period.
	Ngo teaches visiting a location within or in a predetermined time period (para. 39-41: the mobile device may learn that the user tends to create places when traveling during daytime/business hours but never on the weekends or holidays (or vice versa), the mobile device may learn that the user tends to create places when traveling during daytime/business hours but never on the weekends or holidays (or vice versa); para. 44-45: taking of more than a predetermined number of photos within a predetermined period of time or within a predetermined radius. Alternatively, the implicit trigger may be a photo taken in a geographical location that the user has not visited within a prescribed period of time. The device may recognize that the user is traveling in Italy for the first time. If the user stops at a destination for more than a predetermined period of time (e.g. more than 5 minutes, 10 minutes, 30 minutes, or other user-configurable amount of time; para. 47-52.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramer and Ngo to effectively determine users’ interests in order to display relevant recommendations, advertisements to the users.

As per claim 52, Ramer teaches
wherein the electronic mobile device is selected from a group consisting of a smartphone with embedded camera, a streaming media device, a personal computer (PC), a laptop computer, a tablet computer, a WebTV box, a hand-held computer, or a personal digital assistant (PDA) (para. 17-19, 114-118, 121, 1605).  

As per claim 53, Ramer teaches
wherein the displayed and recommended media asset that corresponds to the object from the visual asset captured is selected from a group consisting of television programming, on-demand programs, Internet content, video clips, audio clips, pictures, documents, music playlists, books, electronic books, blogs, chat sessions, social media posts, and software applications (para. 172, 191, 204, 236: chat sessions; para.  257, 306, 487, 2077: tv shows, programs; para. 1158, 1986: a collection of songs; para. 2075-2077).  

As per claim 54, Ramer teaches
wherein determining the number of times the user of the electronic mobile device has previously visited the geographical location within the predetermined time period comprises: identifying a list of visual assets previously captured by the electronic mobile device, wherein each asset in the list is associated with the geographical location; and calculating a number of distinct dates on which assets from the list of assets were captured in the predetermined time period (para. 257: use information such as a history of online purchases, product names, numbers, purchase amounts, and purchase dates and times; para. 1458: calendar.)  Ramer does not explicitly disclose a number of distinct dates on which assets from the list of assets were captured in the predetermined time period.
	Ngo teaches 
a number of distinct dates on which assets from the list of assets were captured in the predetermined time period (para. 40: locations, times, activities; para. 44: taking of more than a predetermined number of photos within a predetermined period of time or within a predetermined radius. Alternatively, the implicit trigger may be a photo taken in a geographical location that the user has not visited within a prescribed period of time. The device may recognize that the user is traveling in Italy for the first time. If the user stops at a destination for more than a predetermined period of time (e.g. more than 5 minutes, 10 minutes, 30 minutes, or other user-configurable amount of time; para. 50: a travel application or a calendar application may be mined to obtain destination information which can be another trigger for a place.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramer and Ngo in order to effectively allow users to better view, interact, and/or analyze user activities.

As per claim 55, Ramer teaches
wherein the predetermined time period is identified by the user of the electronic mobile device (para. 1836).  

As per claims 56, 65, Ramer teaches
identifying one or more objects from the captured visual asset, wherein the captured visual asset includes a popular object and an ordinary object; separating the popular object from the ordinary object; and selecting the popular object as the identified object (para. 138, 169, 182: tracking the popularity of a product, service, business, transaction, or website by recording the total number of users in the set that rate it favorably (which may include a degree of favorability) or by recording the number of users that repeatedly visit the site).  

As per claims 62, 70, Ramer teaches
wherein determining the geographical location associated with the captured visual asset comprises: retrieving, from metadata associated with the visual asset, first set of Global Positioning System (GPS) coordinates for the object in the visual asset; retrieving from a media asset source, second set of Global Positioning System (GPS) coordinates of the object; comparing the first set of GPS coordinate with the second set of GPS coordinates; and determining a match if the first set of GPS coordinate are within a threshold distance of the second set of GPS coordinates (para. 125: use a locator facility 110 (e.g. GPS system) to locate itself in its present location, or locations of interest to the user; para. 126: computes its distance from each of the four satellites to determine its latitude, longitude, elevation, and time of day; para. 199: GPS data the locator facility may indicate that the cell phone user is in the vicinity of a sponsor's restaurant).

As per claim 64, Ramer teaches
wherein determining the number of times the user of the electronic mobile device has previously visited the geographical location within a predetermined time period comprises: accessing a database of previously captured visual assets; identifying a previous object from each of the previously captured visual assets; and determining the number of times the identified previous object matches the object of the visual asset, wherein the number of times is used for reporting the number of times the user of the electronic mobile device has previously visited the geographical location (para. 210: A locator facility 110 may, for example, be used to locate the geographic location of a wireless device through the use of geographically-tagged personally identifiable data or personally identifiable; para. 125: use a locator facility 110 (e.g. GPS system) to locate itself in its present location, or locations of interest to the user; para. 126: computes its distance from each of the four satellites to determine its latitude, longitude, elevation, and time of day; para. 199: GPS data the locator facility may indicate that the cell phone user is in the vicinity of a sponsor's restaurant). However, number of times and periods of time that relating to users’ activities, for example, traveling to Paris – See para. 423, or number of times are once or twice or many times, e.g., para. 955 relating to a certain activity are known ways to measure/track the users’ interests at certain activities but Ramer seems not explicitly disclose said limitations. Ramer seems not explicitly disclose said limitations.
	Ngo teaches visiting a location within or in a predetermined time period (para. 40: locations, times, activities; para. 44: taking of more than a predetermined number of photos within a predetermined period of time or within a predetermined radius. Alternatively, the implicit trigger may be a photo taken in a geographical location that the user has not visited within a prescribed period of time. The device may recognize that the user is traveling in Italy for the first time. If the user stops at a destination for more than a predetermined period of time (e.g. more than 5 minutes, 10 minutes, 30 minutes, or other user-configurable amount of time.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramer and Ngo in order to effectively allow users to better view, interact, and/or analyze the available data.

Claims 57-61, 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Ramer (US 20120215602) in view of Ngo (US 20150094083) and further in view of Yang (US 20170124465).
As per claims 57, 66, Ramer teaches at para. 189, 246, 266: presenting results of the searches that are most popular for that gender for that day; para. 840. Ramer and Ngo do not explicitly teach claim 57.
Yang teaches
 wherein, the object is determined to be popular based on a number of social media postings generated exceeding a threshold number within a time period, wherein the social media postings are related to the object (para. 31-32: the number of venues displayed in a ranked list may vary depending on a predetermined program conditions (e.g., output the top N number of ranked venues). In another example, the number of venues displayed in the ranked list may vary based on a threshold determination of a predicted popularity rank /score (shown as "Hotness Score" in FIG. 2 and described in processing operations of system 100 as ranking signal), where a number of venues above the threshold determination may be displayed. Calculation of a predicted popularity rank /score is described above in the description of system 100. In some examples, display of trending venues in a ranked list highlight new venues in a geographic region. As previously described, new venues may have venue data that exists for a period of time less than or equal to a predetermined time threshold value. For instance, a new venue of "Hot Cross Buns" is displayed as a trending new venue). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramer, Ngo and Yang in order to effectively allow users to better view, interact and/or manipulate available data.

As per claims 58-59, 67, Ramer teaches
calculating a popularity score for the popular object (para. 169, 182, 317: popularity scoring; para. 521, 1005).  Ramer and Ngo do not explicitly teach wherein the popularity score is based on the amount of metadata created within the current time period; wherein the current time period is less than 120 hours.
Yang teaches
wherein the popularity score is based on the amount of metadata created within the current time period; wherein the current time period is less than 120 hours (para. 31-32:  the generated ranked list shown in processing device view 200 is a predictive list of venues that are estimated to be the most popular/trendy for an upcoming time period (e.g., one day (less than 120 hrs), week, month, year, etc.). For instance, the ranked list is titled "Hot This Week" highlighting venues that the application/service predicts may be most popular in the upcoming week. The number of venues displayed in the ranked list may vary based on a threshold determination of a predicted popularity rank /score (shown as "Hotness Score" in FIG. 2 and described in processing operations of system 100 as ranking signal), where a number of venues above the threshold determination may be displayed. Calculation of a predicted popularity rank /score is described above in the description of system 100. In some examples, display of trending venues in a ranked list highlight new venues in a geographic region. As previously described, new venues may have venue data that exists for a period of time less than or equal to a predetermined time threshold value. For instance, a new venue of "Hot Cross Buns" is displayed as a trending new venue; figs. 2-3). Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramer, Ngo and Yang in order to effectively allow users to better view, interact and/or manipulate available data.

As per claims 60-61, 68-69, Ramer and Ngo do not explicitly teach claims 60-61.
Yang teaches
wherein a higher popularity score is generated if the metadata created within the current time period exceeds the amount of metadata created for the same popular object for a same amount of time period prior to the current time period; wherein a lower popularity score is generated if the metadata created within the current time period does not exceed the amount of metadata created for the same popular object for a same amount of time period prior to the current time period (para. 22: inferential postings associated with a user profile that may be collected for analysis; para. 32: generation of a new ranked list, as well as use the list to interact in with other portions of the application/service such as user profiles (like/dislike, postings, tips/recommendations, check-ins,) and/or directed information. In further examples, selecting an entry from the ranked list may provide additional information about a selected venue; figs. 2-3: where popularity scores are display from high to low).  Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ramer, Ngo and Yang in order to effectively allow users to better view, interact and/or manipulate available data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dai et al. (US 20170110154) teaches at para. 57: popularity score, particular time period.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        



11/22/2021





/ALEX GOFMAN/Primary Examiner, Art Unit 2163